Title: To George Washington from Samuel Washington, 25 April 1799
From: Washington, Samuel
To: Washington, George



Dear Uncle
Chas Town April 25th 1799

I received your Letter only four days ago owing to the neglect of the post takeing it to Shepherds Town and from thence to Winchester, and Mr Fairfax sending for Letters found that of yours he keept it for several days so that I have never had it in my power to answer it untill this post. Your Goodness I shall ever Greatfully remember—As the means of saveing me from ruin[.] Mr Brown a Merchant from this place will be a going to Alexandria in about two Weeks and I will get him to wait on you for the Draught. I am setting all my Affairs in Order to leave this County in the Winter, I am fearful I shall find it a difficult thing to settle the Accounts of my Uncle Saml Washington Estate as it all falls on me to do, as my Father and Uncle John both keept bad Accompt’s, and I cant with

all the Insisting in my power get Bushrod Washington to attend to the business though he is equally Interested, business of that nature the Longer let alone, the harder it is to settle I have mentioned this to you in order to get you to speak to Bushrod should he be at Mountvernon this Summer As a word from you will have a better affect than any thing I can say to him. I dont believe that there ever was any yong Man that has had the difficulties and Misfortunes to Encounter that I have had. This will make the fourth Crop of Wheat I have Lost. I am very sure that I shant reap as much wheat as I sowed. I Mean If I can sell my Land this Summer and can save from the Sale of it Three Thousand pound to purchase One Thousand Acres of Land in Culpepper County about Three Miles of Mr Chas Carters I think it the Greatest Bargain in Land I ever heard of I have been to see it and I think it equal to Land in this County that sells for Three times as much I am in Great hopes that it will not be sold before I sell mine, my Father has recovered his health in a great measure since I wrote you Last. My Wife joines me in our best Wishes for your health, And I remain Dear Uncle your Affectionate Nephew

Saml Washington

